            Case 1:21-cv-06370-UA Document 3 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT HICKS,

                              Plaintiff,                             21-CV-6370 (LTS)
                     -against-                         ORDER DIRECTING PAYMENT OF FEES
                                                         OR AMENDED IFP APPLICATION
THOMAS LEVIN, et al.,

                              Defendants.

LAURA TAYLOR SWAIN, United States District Judge:

        Plaintiff Robert Hicks brings this action pro se. To proceed with a civil action in this

Court, a plaintiff must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00

administrative fee – or, to request authorization to proceed without prepayment of fees, that is, in

forma pauperis (“IFP”), submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff alleges that he is not employed and has no sources of income.

Plaintiff responds “NA” to the remaining questions about his bank accounts, property, expenses,

dependents, and debts. Because Plaintiff fails to supply sufficient information about his income,

expenses, and any assets he may have, the Court is unable to conclude that he lacks sufficient

funds to pay the filing fees for this action.

        Within thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or

submit an amended IFP application. Plaintiff must answer the questions as they pertain to his

current financial situation. If Plaintiff submits the amended IFP application, it should be labeled

with docket number 21-CV-6370 (LTS), and address the deficiencies indicated above by

providing facts to establish that he is unable to pay the filing fees. If the Court grants the
            Case 1:21-cv-06370-UA Document 3 Filed 07/29/21 Page 2 of 2




amended IFP application, Plaintiff will be permitted to proceed without prepayment of fees. See

28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 29, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  2
